Denied September 26, 1916.
On Petition for Rehearing.
(159 Pac. 1033.)
Mr. Justice Bean
delivered the opinion of the court.
Passing by the mere disputatious assertions which are of little assistance in the construction of a statute, we note that the petition for a rehearing in this case is based largely upon the theory that the court found that the state insurance commissioner was not authorized to audit the accounts of a county of the state for the year 1914 and collect pay therefor from such county. This is not the conclusion indicated by the former opinion. "What we held was that the claim, as shown by the record, was not for the services of that official, but for those of an entirely different person; that the audit of the books of Douglas County was not made by a state official or contem*452plated by the law in question. Neither did the commissioner in any way stand as sponsor for such audit. We simply reassert the substance of our former opinion. We are not aware that we can find language to •express the matter plainer than formerly. However perfectly the learned counsel for plaintiff may expound the statute in question, it is certain that for some reason he misconstrues the memorandum made' by the court. All that we find added to the argument in the request for a rehearing is the opinion of the former able Attorney General. He advised the insurance commissioner as follows:
“I would consequently advise that under said Chapter 286, it is your duty to audit the accounts of each county annually, and it is the duty of the several counties to pay your deputy making such audit, and that the audits of the lesser governmental units of the county are permissive, but not compulsory.”
. Suffice it to say in regard thereto that in so far as the case under consideration is concerned, the audit of the accounts for which compensation is claimed does not appear to have been made in accordance with such advice. The legislature will soon be in session, and if a state officer has been' misled by an ambiguous statute, it is in its power to prevent any loss from being suffered.
After a careful examination of the petition hereiu, and also of that in the companion case of Berridge v. Marion County, ante, p. 391 (159 Pac. 628), we adhere to our former opinion.
Aeeirmed. Rehearing Denied. '
Mr. Chiee Justice Moore, Mr. Justice Burnett and Mr. Justice Harris concur.
Mr. Justice Eakin absent.